DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 05/19/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 25-48 have been considered and examined.  Claim(s) 1-24 has/have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-41, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (US Pub. 2006/0052145) in view of Campbell (US Pub. 2019/0301833).
Regarding claim 25, Go discloses a deterrent device (Fig. 1-4; 10 portable apparatus; [0003] at least cellular phone will deter someone from doing a crime as it can be used to call the police.) comprising: a housing (100 body); a finger engagement surface (220 first recess+230 second recess) shaped to receive a portion of a finger and formed at least in part by a first contact member (212 first key) movably associated with the housing (100) and a second contact member (214 second key) movably associated with the housing (100); and an electronic device having a control system (inherent), the control system adapted to sense a first movement of the first contact member (212) sense a second movement of the second contact member (214) and determine an output of the electronic device (The device will sense movement whether directly or indirectly because to move a key from one location to another movement must occur.) based at least in part on at least one of the first movement or the second movement (abstract), wherein the first contact member (212), the second contact member (214) and the finger engagement surface (220+230) are configured so that the portion of the finger received by the finger engagement surface (220+230) can be urged against a first part of the finger engagement surface (220) to move the first contact member (212) in a manner that can be sensed ([0030]), can be urged against a second part of the finger engagement surface (230) to move the second contact member (214) in a manner that can be sensed ([0030]), and can be urged against a third part of the finger engagement surface (220+230) to move both the first contact member (212) in a manner that can be except for a housing including an outer surface and a coupling extending from the outer surface, the coupling having an engagement portion configured to mate with a corresponding portion of a firearm, and a locking mechanism configured to releasably couple the engagement portion to the corresponding portion of the firearm.
Campbell teaches a housing (Fig. 1; 1003 housing) including an outer surface (outer surface of 1003) and a coupling (1011 upper rail mount+1012 lower section of rail mount) extending from the outer surface (outer surface of 1003), the coupling having an engagement portion (1012) configured to mate with a corresponding portion of a firearm (1018 rail), and a locking mechanism (1014 thumb screw) configured to releasably couple the engagement portion (1012) to the corresponding portion of the firearm (1018).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use housing/firearm engagement configuration as taught by Campbell for the housing as disclosed by Go to utilize the ability to attach a housing for an electronic device to a firearm (Fig. 1).

	
	
As to claim 26, Go discloses wherein the finger engagement surface (Fig. 3; 220+230) is shaped so that a finger positioned against the finger engagement surface can be moved against the first part of the finger engagement ([0030] 220), the second part of the finger engagement surface (230) and the third part of the finger engagement surface (220+230) without separating the finger from the finger engagement surface ([0030]; 220+230).

As to claim 27, Go discloses wherein at least one of the first contact member (212) or the second contact member (214) is shaped in part to guide the portion of the finger into contact with the finger engagement surface (Fig. 3; 220+230). 

As to claim 28, Go discloses wherein the finger engagement surface (220+230) is shaped to guide a finger positioned against the finger engagement surface to a position that is within predetermined range of positions (Fig. 3) relative to the first contact member (212) and the second contact member (214).
 
As to claim 29, Go discloses wherein: the first contact member (Fig. 3; 212) is shaped to provide a first tactile experience when a portion of a finger is in contact with a portion of the first contact member that is not a part of the finger engagement surface; (221 first slant curved surface.) and the second contact member (214) is shaped to provide a second tactile experience when a portion of a finger is in contact with a portion of the second contact member that is not a part of the finger engagement surface (231 second slant curved surface),  the first tactile experience being different from the second tactile experience (One can see from fig. 2 that 231 is more curved than 221 thus providing a different tactile experience.).  

As to claim 30, Go discloses wherein at least one of the first contact member (212) or the second contact member has a surface with surface features (221 first slant curved surface +220 first recess surface or 222 first engagement surface) that provide a different tactile experience (They are different shapes as can be seen in Fig. 1-3) than 

As to claim 31, Go discloses wherein a portion of the finger engagement surface (Fig. 3; 220) on the first contact member (212) is shaped so that movement of the received portion of the finger toward the first contact member (212) can move the first contact member in a manner that can be sensed ([0030] can depress just one key.) without moving the second contact member (214) in a manner that can be sensed ([0030]).

As to claim 32, Go discloses wherein the control system is further adapted to cause an output of a first system of the electronic device to change (In Fig. 1. Press the windows key which causes an output of a first system of the electronic device to change or the filing cabinet key or the FN key in Fig. 1) when the control system senses conditions indicating that the first contact member has been moved (Fig. 1;).  
    
As to claim 33, Go discloses wherein a portion of the finger engagement surface (220+230) on the second contact member (214) is shaped so that movement of the received portion of the finger toward the second contact member (214) can move the 

As to claim 34, Go discloses wherein the control system is further adapted to change a state of operation (Fig. 1; Caps Lock changes state of operation as caps will now appear on the screen) of the electronic device when the control system senses conditions indicating that the second contact member (214) has been moved in the manner that can be sensed (Fig. 1; [0030]).

As to claim 35, Go discloses, wherein: the second contact member (214) is shaped so that force applied by a finger against the finger engagement surface (220+230) toward the second contact member (214) can move the second contact member (214) in the manner that can be sensed ([0030]); and the control system is further adapted to: sense conditions indicating that the position of the second contact member (214) has moved ([0030]) change a state of operation of the electronic device in a first manner (Microsoft key or alternatively file folder key or FN key) when movement of the first contact member (220) is sensed, and change the state of operation (Tab key or alternatively caps lock key) of the electronic device in a second manner when movement of the second contact member (230) is sensed.

As to claim 36, Go discloses wherein the control system is further adapted to cause the state of operation of the electronic device to enter a third state (timeline state; ⊞ Win+Tab ↹ opens task view (opens timeline and remains after April 2018 Update ) 

As to claim 37, Go discloses wherein the first contact member (212 first key) and the second contact member (214 second key) combine to form a finger engagement surface (220+230) having ridges (ridges are at the top where 220 and 230 meet 221 and 231 respectively), with one ridge on one side of the received portion of the finger (see ridge Fig. 3 ridge at joining of 220 and 221) and the other ridge on the other side of a received finger (Fig. 3 ridge at joining of 230 and 231) so that the received finger applied force can brought against one ridge (ridge joining 220 and 221) will move a first contact member (212) and finger applied force brought against the other ridge (ridge joining 230 and 231) will move the second contact member (214) (Fig. 3; [0030]).  
  
As to claim 38, Go discloses wherein the first contact member (212) is arranged substantially above (The recitation of “substantially above” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim.  If one wants to rotate the device so that the first contact member is substantially above the second contact member the device is capable of doing that.) and generally aligned (Fig. 

As to claim 39, Go discloses wherein the deterrent device comprises at least one of a simulated deterrent device, a weapon shaped training device, a device that distributes paint balls, a device that distributes pepper balls, a device that distributes air soft munitions, a pneumatic projectile launching device, a pressurized gas projectile launching device, an optical beam emitting device, an electromagnetic emitting device (cellular phones [0003]; Cell phones emit electromagnetic radiation.  Cell Phones are a deterrent device in that a cell phone can be used to communicate to law enforcement by 911 etc that a crime is being committed.), a fluidic emitting device, or a sonic emitting device.

As to claim 40, Go discloses wherein the first contact member (212 first key) and the second contact member (214 second key) are shaped and positioned so that the first contact member (212) can be moved without substantially moving the second contact member (214; [0030]) (Fig. 3; They have a space between them 223 and 233;).  

As to claim 41, Go discloses wherein the first contact member (212) and the second contact member (214) are shaped and positioned so that the second contact 

As to claim 43, Go discloses, comprising an additional (Fig. 1) first contact member (212) and an additional (Fig. 1; There are multiple keys with the finger engagement structure and first and second contact members.) second contact member (214) movably associated with the housing (100 body).  
 
As to claim 44, Go discloses further wherein the control system (All will have controllers; [0003]) is further adapted to cause an output of the electronic device (display is output) to change in a first manner when the control system senses conditions indicating that one of the first contact member (Choose the Windows key or the FN function key will change output.  For example when windows key+A is entered this causes the action center to open, and this is different then just pressing the A key.) or the additional first contact member has moved (Fig. 1; [0003] cell phones, PDAs will have screens to output.etc.). 

As to claim 45, Go discloses wherein the control system ([0003]) is adapted to cause an output of the electronic device to change in a second manner when the control system senses conditions indicating that the one of the second contact member (230; Choose lock key.  When the Caps Lock Key is Depressed one will get an “A” instead of .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go and Campbell as applied to claim 25 above, and further in view of Noba (US Pub. 2008/0014995).
Regarding claim 42, Go discloses the invention as disclosed above except for wherein the electronic device includes an illuminator operable to emit a green light to illuminate a scene with light that can be sensed with greater effectiveness by a human eye while still providing enough white light in the scene to allow at least a portion of non-green color information in the scene to be observed.
Noba teaches wherein the electronic device includes an illuminator operable to emit a green light to illuminate a scene with light that can be sensed with greater effectiveness by a human eye (relative language) while still providing enough white light in the scene to allow at least a portion of non-green color information in the scene to be observed (0094).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the green white light emitter as taught by Noba for the deterrent device as disclosed by Go as modified by Campbell to utilize to provide an image projection device to a mobile cellular device (0002),
	
	
	
	


Allowable Subject Matter
Claims 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 46 is allowable because limitations the deterrent device, further wherein the control system is adapted to cause an output of the electronic device to change in a third manner when the control system senses conditions indicating that one of the first contact member and the second contact member have moved at about the same time and the additional first contact member and the additional second contact member have moved at about the same time are not disclosed. 
The closest prior art are Go and Griffin (US Pub. 2005/0019079). While Go discloses a first contact member (212) and a second contact member (214) and Griffin discloses a first contact member (212) and second contact member (214). Neither Go nor Griffin disclose or suggest in summary a change in a third manner and an additional first contact member and an additional second contact member.
Claim 47 is allowable because limitations the deterrent device, further wherein the control system is adapted to cause an output of the electronic device to change in a third manner when the control system senses conditions indicating that one of the first contact member and the second contact member have moved at about the same time and the additional first contact member and the additional second contact member have moved within a predetermined period of time are not disclosed. 
The closest prior art are Go and Griffin. While Go discloses a first contact member (212) and a second contact member (214) and Griffin discloses a first contact member (212) and second contact member (214). Neither Go nor Griffin disclose or suggest in summary a change in a third manner and an additional first contact member and an additional second contact member.
Claim 48 is allowable because limitations the deterrent device, further comprising a linkage between the first contact member and the additional first contact member are not disclosed. 
The closest prior art are Go and Griffin. While Go discloses a first contact member (212) and Griffin discloses a first contact member (Fig. 4). Neither Go nor Griffin disclose or suggest in summary a linkage between the first contact member and the additional first contact member.
The remaining claims are allowable due to their dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875